Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 1 of 8




                 EXHIBIT I
          Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 2 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, NADIA                           )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
 AARON GACH, ISMAIL ABDEL-RASOUL                  )
 AKA ISMA’IL KUSHKUSH, DIANE                      )
 MAYE, ZAINAB MERCHANT,                           )
 MOHAMMED AKRAM SHIBLY, AND                       )
 MATTHEW WRIGHT,                                  )
                                                  )   Civil Action No. 17-cv-11730-DJC
        Plaintiffs,                               )
                                                  )   Hon. Denise J. Casper
                v.                                )
                                                  )
 KIRSTJEN NIELSEN, SECRETARY OF                   )
 THE U.S. DEPARTMENT OF HOMELAND                  )
 SECURITY, IN HER OFFICIAL                        )
 CAPACITY; KEVIN MCALEENAN,                       )
 COMMISSIONER OF U.S. CUSTOMS                     )
 AND BORDER PROTECTION, IN HIS                    )
 OFFICIAL CAPACITY; AND RONALD                    )
 VITIELLO, ACTING DIRECTOR OF U.S.                )
 IMMIGRATION AND CUSTOMS                          )
 ENFORCEMENT, IN HIS OFFICIAL                     )
 CAPACITY,                                        )
                                                  )
        Defendants.                               )


               DEFENDANTS’ OBJECTIONS AND RESPONSES TO
      PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO ALL DEFENDANTS

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the District of Massachusetts, Defendants, by and through

undersigned counsel submit their Objections and Responses to Plaintiffs’ First Set of Interrogatories

To All Defendants.




                                                  1
           Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 3 of 8



Defendants further object insofar as this interrogatory suggests that Defendants are not permitted to

detain or seize “digital contraband” unless they can guarantee that such items are not available on

the Internet or from other sources. Subject to these objections, Defendants state as follows:

       Defendants are aware that digital contraband may in certain circumstances be accessible from

the United States via the internet.



INTERROGATORY NO. 6

       For each of the fiscal years since FY 2012, provide 1) the number of device confiscations
 by U.S. Customs and Border Protection (“CBP”), 2) the number of basic searches of devices by
 CBP, 3) the number of advanced searches of devices by CBP, 4) the number of device
 confiscations by U.S. Immigration and Customs Enforcement.

Defendants’ Response: Defendants object to this interrogatory’s use of the terms “basic searches”

and “advanced searches” to cover information that predates the establishment of definitions for

those terms in CBP’s January 2018 Directive. In addition, the term “confiscations” is undefined

and has no commonly accepted meaning in this context. Prior to CBP’s January 2018 Directive,

Defendant CBP did not, as a matter of policy, categorize searches of electronic devices as “basic”

or “advanced.” Subject to these objections, Defendants respond as follows:

        Based on available data from CBP records, CBP estimates that it detained the following

number of electronic devices after a traveler departed the port of entry or other location of

inspection, in each of the identified fiscal years:

   •    FY 2012 – 8

   •    FY 2013 – 36

   •    FY 2014 – 32

   •    FY 2015 – 21

   •    FY 2016 – 131

                                                      6
           Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 4 of 8




   •     FY 2017 – 200

   •     FY 2018 (through 9/15/2018) – 172

         Based on available data from CBP records, CBP estimates that it conducted basic searches

of electronic devices in the following number of incidents, in each of the identified fiscal years:

   •     FY 2012 – 3,182

   •     FY 2013 – 3,561

   •     FY 2014 – 4,314

   •     FY 2015 – 6,618

   •     FY 2016 – 16,914

   •     FY 2017 – 27,701

   •     FY 2018 (through 9/15/2018) – 28,429

         Based on available data from CBP records, CBP estimates that it conducted advanced

searches of electronic devices in the following number of incidents, in each of the identified fiscal

years:

   •     FY 2012 – 2,285

   •     FY 2013 – 2,444

   •     FY 2014 – 1,921

   •     FY 2015 – 2,090

   •     FY 2016 – 2,394

   •     FY 2017 – 2,685

   •     FY 2018 (through 9/15/2018) – 3,485

         ICE does not maintain statistics on “device confiscations,” but only the number of searches,

each of which may involve more than one device, and may not amount to a “confiscation” in any

                                                   7
           Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 5 of 8



event.



INTERROGATORY NO. 7

        Identify and describe all the types of information about a traveler that a border officer may
see or have access to at a port of entry, including at primary and secondary inspection, and
including whether or not the traveler has previously been subject to a device search or confiscation.

Defendants’ Response: Defendants object to this interrogatory as vague, overly broad, and

disproportionate to the needs of the case to the extent it seeks “all” types of information and fails to

define “types” of information or “have access to”, and further objects to the term “confiscation” as

that is not a term used by defendant agencies. In addition, the term “border officer” is not a term

used by defendant agencies; therefore Defendants interpret the term to refer to an official employed

by Defendants that conducts border searches of electronic devices pursuant to the Defendants’

applicable policies. See CBP Directive 3340-049A and ICE Directive 10044. Defendants further

object to this Request to the extent it seeks information protected by the law enforcement privilege.

Subject to these objections, Defendants state as follows:

         The type of information about a traveler that is available to the inspecting CBP officer may

vary depending on the location and environment in which CBP encounters the traveler. For

example, in the air and sea environment, CBP generally obtains certain information about

individuals traveling to the U.S. on commercial or private aircraft, as well as commercial vessels,

through CBP’s Advance Passenger Information System (APIS). Unlike in the air/sea travel

environment, CBP does not generally receive advance travel information regarding individuals

traveling to the U.S. by foot (pedestrian) or by private vehicle prior to their arrival at a port of

entry.

         Upon arrival in the United States, individuals are generally required to present themselves

to CBP at the port of entry’s primary arrival location (known as primary). At primary, the CBP
                                                    8
         Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 6 of 8



      As to Responses see attached signature pages.

Dated: October 5, 2018                             As to objections,



                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JIM GILLIGAN
                                                   Acting Director, Federal Programs Branch

                                                   DIANE KELLEHER
                                                   Assistant Director, Federal Programs Branch

                                                   MARSHA STELSON EDNEY
                                                   Senior Trial Counsel

                                                   /s/ Michael Drezner                l
                                                   MICHAEL L. DREZNER
                                                   Trial Attorney, U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L. St., NW Rm. 12210
                                                   Washington, DC 20005
                                                   Telephone: (202) 514-4505
                                                   Facsimile: (202) 616-8470
                                                   Michael.L.Drezner@usdoj.gov

                                                   Counsel for Defendants




                                              12
Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 7 of 8
Case 1:17-cv-11730-DJC Document 98-9 Filed 06/06/19 Page 8 of 8
